COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00412-CV
Trial Court Cause
Number:                    2011-43366
Style:                     In re Noble Drilling (Jim Thompson), LLC


Date motion filed*:        May 15, 2013
Type of motion:            Emergency Motion to Stay
Party filing motion:       Relator
Document to be filed:      N/A

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
               Other: The court grants the motion to stay all proceedings in the trial court except for discovery
         unrelated to photographs. No further hearings on discovery disputes may be conducted during the
         pendency of this mandamus proceeding.


Judge's signature: /s/ Harvey Brown
                          Acting individually          Acting for the Court

Panel consists of

Date: May 17, 2013